Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 3, the word “process” is misspelled.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10,607,818 in view of Mizuno et al (US 2004/0040665 Al) or Koshiishi et al (US 2006/0066247 Al)  . 
US’818 discloses a substrate treating apparatus comprising: a process chamber having a treatment space inside thereof; a support unit for supporting a substrate inside of the process chamber; and a gas supply unit for supplying the treatment gas into the treatment space, wherein the support unit comprises: an electrode layer of a metal . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al (US 2004/0040665 Al) in view of Dhindsa et al (US 2013/0126475 Al).
Mizuno et al discloses (see Fig 7) a substrate treating apparatus comprising: a process chamber (11) having a treatment space inside thereof; a support unit (16) for supporting a substrate inside of the process chamber; and a gas supply unit (60) for supplying the treatment gas into the treatment space, wherein the support unit comprises, an electrode layer (141) of a metal material to which a high frequency electric power source 24 can be applied (see paragraph [0018] and [0117]); a ground line (24C) having one end connected to the electrode layer (through 143,144) and the other end grounded (see paragraph [0117], [0118] and Fig 7), the ground line being independent of a line through which the high frequency electric power is provided (24c is being independent -not connected to battery 24a or 24b); and a ground switch (24d and 24e) provided on the ground line.  Furthermore, Mizuno et al teaches (see Fig . 

Claim 1, 6-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 2006/0066247 Al) in view of Dhindsa et al (US 2013/0126475 Al).
As to claim 1, Koshiishi et al discloses (see Figs 41, 50, 53) a substrate treating apparatus comprising: a process chamber (10) having a treatment space inside thereof; a support unit (18) for supporting a substrate inside of the process chamber; and a gas supply unit (86) for supplying the treatment gas into the treatment space, wherein the support unit includes: an electrode layer (susceptor 16 with electrode 20) of a metal material to which a high frequency electric power can be applied (power supply 22); a ground line (see para [0194] and Fig 17 for a line connected to GND block 91, 91b receiving voltage applied to block 91) having one end connected to the electrode layer through and the other end grounded (see paragraph [0380] and Fig 53), the ground line 
As to claim 6, Koshiishi et al discloses (see Fig 72) the support unit including a support plate, which is provided as a dielectric substance (17) and wherein the support plate includes an electrostatic power by an electrostatic switch (168). 
Regarding claim 7, Koshiishi et al teaches (Fig 67) the support unit including a cooling path to which cooling fluid is supplied.
As to claim 8, in Koshiishi et al the lower plate (14, 16) includes a cooling path to which cooing fluid is supplied (see Fig 67 and para [0450]).
Regarding claim 9, in Koshiishi et al the electrode layer (susceptor 16 with electrode 20) is provided between the support plate and the lower plate.

As to claim 11, Koshiishi et al discloses (see Figs 41, 50, 53) a substrate treating apparatus comprising: a process chamber(10)  having a treatment space inside thereof; a support unit (18) for supplying the treatment gas into the treatment space; and a baffle unit (see annotated Fig 53 below) positioned between an inner wall of the process chamber and the support unit wherein the support unit includes (see Fig 72) a support plate (18) which is provided as a dielectric substance (17), the support plate including an electrostatic electrode electrically connected to an electrostatic power by an electrostatic switch (168); an electrode layer (susceptor 16 with electrode 20) of a metal material to which a high frequency electric power can be applied, the electrode layer being provided under the support plate (18); a lower plate (14, 16) provided below the electrode layer, the lower plate including a cooling path (28) to which cooling fluid is supplied, a ground line (see para [0194] and Fig 17 for a line connected to GND block 91, 91b receiving voltage applied to block 91) having one end connected to the electrode layer and the other end grounded; and a ground switch (53b) provided on the ground line.  Koshiishi et al lacks teaching a controller for controlling the switch. However the use of a controller controlling a switch wherein the controller maintains the switch open while high-frequency power is applied to the electrode layer and maintains the switch closed is known in the art; for instance as taught by Dhindsa et al (see paragraph [0009]-[0010] and Fig 1 for controller 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 12, Koshiishi et al (see Fig 53) the ground line includes a first line connected to the electrode layer and second line which is ground.
Regarding claim 15, in Koshiishi et al the ground line (see the line connected to item 91) being independent of a line through which the high frequency electric power (48) is provided (see Fig 53)
As to claim 16, Koshiishi et al discloses (see Figs 41, 50, 53) a substrate treating apparatus comprising: a process chamber(10)  having a treatment space inside thereof; a support unit (18) for supplying a substrate; a gas supply unit (41) for supplying the treatment gas into the treatment space; a shower head unit including a supply hole through which the treatment gas is passes (see Fig 41); a baffle unit (see annotated Fig 53 below) positioned between an inner wall of the process chamber and the support unit wherein the support unit includes (see Fig 72) a support plate (18) which is provided as a dielectric substance (17), the support plate including an electrostatic electrode electrically connected to an electrostatic power by an electrostatic switch (168); an electrode layer (susceptor 16 with electrode 20) of a metal material to which a high frequency electric power can be applied, the electrode layer being provided under the support plate (18); a lower plate (14, 16) provided below the electrode layer, the lower plate including a cooling path (28) to which cooling fluid is supplied; a ground line (see para [0194] and Fig 17 for a line connected to GND block 91, 91b receiving voltage applied to block 91) having one end connected to the electrode layer and the other end grounded; and a ground switch (53b) provided on the ground line; wherein the ground 
As to claim 17, in Koshiishi et al (see Fig 53) the ground line (GND block 91) comprises: a first line (member of 91b) connected to the electrode layer; and a second line (line connected to the 53b) which is grounded.
Regarding claim 20, in Koshiishi et al the ground line being independent of a line through which the high frequency electric power is provided (not directly connected to .
    PNG
    media_image1.png
    1050
    945
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-5, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the closest prior art of record, to Koshiishi et al fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed substrate treating apparatus (see independent claims 1, 11 and 16) comprising, inter alia, wherein the second line is provided with a plurality of numbers and each second line is provided in parallel with one another, and wherein the ground switch is provided to electrically connect any one of the second lines to the first line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/